Citation Nr: 0421978	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran originally appealed the 
disability rating for his tinnitus and for his bilateral 
hearing loss.  However, the veteran dropped his claim of 
entitlement to an increased rating for bilateral hearing loss 
in December 2003, following an October 2003 rating decision 
that increased his bilateral hearing loss disability rating 
to 20 percent disabling.  Accordingly, the only issue 
currently before the Board is the issue of entitlement to an 
increased disability rating for bilateral tinnitus.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (in 
effect from June 10, 1999 to June 12, 2003); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (in effect from June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2002 RO decision, a May 2003 
statement of the case and an October 2003 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, in February 2002, the RO sent the 
veteran a letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the May 2003 statement of the case included the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical, as well as VA treatment records, 
secured two examinations and conducted a videoconference 
hearing.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends that the current evaluation of 10 
percent disabling assigned for his bilateral tinnitus does 
not accurately reflect the severity of his disability.  He 
maintains that the symptomatology associated with the 
disability warrants an evaluation in excess of 10 percent.  
The veteran argues that his bilateral tinnitus should be 
evaluated separately and that he should be entitled to a 10 
percent evaluation for each ear.  In this case, the veteran's 
disability is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Under that Diagnostic Code, a 
10 percent evaluation, the currently assigned evaluation, 
represents the maximum schedular criteria for that 
disability.

Although the Board acknowledges the veteran's contention that 
the disability should be rated separately for each ear, the 
Board finds no merit in this argument.  The Board notes that 
the veteran was granted service connection for bilateral 
tinnitus in March 2002.  For the period from June 10, 1999, 
to June 12, 2003, Diagnostic Code 6260 provided that if 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  The criteria in effect during this 
period removed the earlier requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999, to June 12, 2003).  

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2003).

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  



In VAOPGCPREC 2-2003, the OGC noted, "tinnitus is the 
perception of sound in the absence of acoustic stimulus."  
VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 665 (17th 
ed. 1999).  The OGC referenced the notice of proposed 
rulemaking resulting in the amendment to Diagnostic Code 6260 
in May 2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  See Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) 
[citing Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., Chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-2003, p. 3.  Therefore, OGC determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.).  The 10 percent evaluation is 
the highest possible evaluation under all versions of 
Diagnostic Code 6260, including the most recent version.  To 
the extent that the veteran's representative argues for a 
separate rating for each ear, to rate each ear separately 
would violate VAOPGCPREC 2-2003 which holds that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code. VAOPGCPREC 
2-2003.  The General Counsel indicated that Diagnostic Code 
6260 (currently codified at 38 C.F.R. § 4.87), as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head. VAOPGCPREC 2-2003.  
The Board is bound by precedent opinions of VA General 
Counsel. See 38 U.S.C.A. § 7104(c).

In conclusion, a disability evaluation in excess of 10 
percent is not warranted for the veteran's service-connected 
bilateral tinnitus under the provisions of 38 C.F.R.       § 
4.87, Diagnostic Code 6260 for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim, and the claim is denied.

Nonetheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the veteran's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the veteran's contentions, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



